Department No. 2, Sharpstein, J.:
The only question before us on this appeal is, whether the plaintiff’s testate paid and satisfied a certain judgment which the appellants obtained against him before they caused his property to be levied upon and sold on execution issued upon it. That question was determined before this action was commenced, in an action in which said testate was plaintiff and the appellants defendants, in the Nineteenth District Court. The judgment rendered in that action must be held to be final and conclusive upon the points involved in it, whenever they arise in another action between the same parties.
Order denying a new trial affirmed.
Myrick, J., and Thornton, P. J., concurred.